UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2012 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated financial statements as of September 30, 2012 and 2011 and for the three and nine-month periods then ended Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated financial statements as of September 30, 2012 and 2011 and for the three and nine-month periods then ended Content Report on review of interim condensed consolidated financial statements Interim condensed consolidated financial statements Interim consolidated statements of financial position Interim consolidated income statements Interim consolidated statements of comprehensive income Interim consolidated statements of changes in equity Interim consolidated statements of cash flows Notes to the interim condensed consolidated financial statements Report on review of interim condensed consolidated financial statements To the Board of Directors of Cementos Pacasmayo S.A.A. We have reviewed the accompanying interim condensed consolidated financial statements of Cementos Pacasmayo S.A.A. (a Peruvian company) and Subsidiaries (together the "Group") as of September 30, 2012, comprising of the interim consolidated statement of financial position as of September 30, 2012, and the related interim consolidated income statements, comprehensive income, changes in equity and cash flows for the three and nine–month periods ended September 30, 2012 and other explanatory notes. Management is responsible for the preparation and presentation of these interim condensed consolidated financial statements in accordance with International Accounting Standard (IAS) 34 “Interim Financial Reporting”.Our responsibility is to express a conclusion on these interim condensed consolidated financial statements based on our review. We conducted our review in accordance with International Auditing Standard on Review Engagements 2410 “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”. A review of interim financial information consists of making inquiries, primarily of the persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing.Consequently, it does not enable us to obtain an assurance that we would become aware of all material matters that might be identified in an audit.Accordingly, we do not express an audit opinion. Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim condensed consolidated financial statements are not prepared, in all material respects, in accordance with IAS 34. Lima, Peru October 29, 2012 Countersigned by: Marco Antonio Zaldívar C.P.C.C. Register No.12477 Cementos Pacasmayo S.A.A. and Subsidiaries Interim consolidated statements of financial position As of September 30, 2012 (unaudited) and December 31, 2011 (audited) Note As of September 30, As of December 31, S/.(000) S/.(000) Assets Current assets Cash and short-term deposits 3 Trade and other receivables Income tax prepayments Inventories 4 Prepayments Non-current assets Other receivables Available-for-sale financial investments 11 Property, plant and equipment 5 Exploration and evaluation assets Other assets Total assets Note As of September 30, As of December 31, S/.(000) S/.(000) Liabilities and equity Current liabilities Trade and other payables Interest-bearing loans and borrowings 12 - Income tax payable - Provisions 7 Non-current liabilities Interest-bearing loans and borrowings 12 Other non-current provisions Deferred income tax liabilities, net Total liabilities Equity Capital stock Investment shares Additional paid-in capital - Legal reserve Other components of equity Retained earnings Equity attributable to owners of the parent Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the interim condensed statements of financial position. Cementos Pacasmayo S.A.A. and Subsidiaries Interim consolidated income statements For the three and nine-month periods ended September 30, 2012 and 2011 (both unaudited) Note For the three-month periods ended September 30, For the nine-month periods ended September 30, S/.(000) S/.(000) S/.(000) S/.(000) Sales of goods 13 Cost of sales ) Gross profit Operating income (expenses) Administrativeexpenses ) Selling and distribution expenses ) Other operating income, net Impairment of zinc mining assets 5 - ) - ) Total operating expenses , net ) Operating profit (loss) ) Other income (expenses) Finance income Finance costs ) Net (loss) gain from exchange difference ) ) Profit (loss) before income tax 13 ) Income tax expense 8 ) ) ) Net income (loss) ) Attributable to: Owners of the parent ) Non-controlling interests ) Earnings per share 10 Basic and diluted for the three and nine-month periods attributable to holders of common shares and investment sharesof the parent (S/. per share) ) The accompanying notes are an integral part of the interim condensed statements of financial position. Cementos Pacasmayo S.A.A. and Subsidiaries Interim consolidated statements of comprehensive income For the three and nine-month periods ended September 30, 2012 and 2011 (both unaudited) Note For the three-month periods ended September 30, For the nine-month periods ended September 30, S/.(000) S/.(000) S/.(000) S/.(000) Net income (loss) ) Other comprehensive income Change in fair value of available-for-sale financial assets ) Deferred income tax related to component of other comprehensive income 8 ) ) ) Exchange differences on translation of foreign operation ) Other comprehensive income (loss) for the three and nine-month periods, net of income tax ) Total comprehensive income (loss) for the three and nine-month periods, net of income tax ) Total comprehensive income attributable to: Owners of the parent ) Non-controlling interests ) The accompanying notes are an integral part of the interim condensed statements of financial position. Cementos Pacasmayo S.A.A. and Subsidiaries Interim consolidated statements of changes in equity For the nine months ended September 30, 2012 and 2011 (both unaudited) Attributable to owners of the parent Capital stock Investment shares Additional paid-in capital Legal reserve Available-for-sale reserve Foreign currency translation reserve Retained earnings Total Non-controlling interests Total equity S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) Balance as of January 1, 2011 - ) Net income (loss) - ) Other comprehensive income - - - ) ) - ) ) ) Total comprehensive income - ) ) ) Dividends, note 6 - ) ) - ) Appropriation of legal reserve - ) - - - Incorporation of non-controlling interest, note 1 - Balance as of September 30, 2011 - ) Balance as of January 1, 2012 - ) Net income (loss) - ) Other comprehensive income - ) - ) Total comprehensive income - ) ) Issue of common and investment shares, note 1 - Appropriation of legal reserve - ) - - - Contribution of non-controlling interests, note 1 - Other adjustments of non-controlling interests - ) ) - Balance as of September 30, 2012 ) The accompanying notes are an integral part of the interim condensed statements of financial position. Cementos Pacasmayo S.A.A. and Subsidiaries Interim consolidated statements of cash flows For the three and nine-month periods ended September 30, 2012 and 2011 (both unaudited) For the three-month periods ended September 30, For the nine-month periods ended September 30, S/.(000) S/.(000) S/.(000) S/.(000) Operating activities Profit (loss) before income tax ) Non-cash adjustment to reconcile profit before income tax to net cash flows Depreciation and amortization Long-term incentive plan - - Finance costs Finance income ) Net loss on sale of assets - - Other operating income ) (4 ) Impairment of zinc mining assets, note 5 - - Recovery of obsolescence of inventories, net - ) - ) Working capital adjustments Decrease (increase) in trade and other receivables ) Increase in prepayments ) Increase in inventories ) (Decrease) increase in trade and other payables ) Interests received ) Interests paid ) Income tax paid ) Net cash flows provided by operating activities Interim consolidated statements of cash flows (continued) For the three-month periods ended September 30, For the nine-month periods ended September 30, S/.(000) S/.(000) S/.(000) S/.(000) Investing activities Purchase of property, plant and equipment ) Capital contribution from non-controlling interests Increase in time deposits with original maturities greater than 90 days - - ) - Acquisition of evaluation and exploration assets ) ) ) Proceeds from sale of property, plant and equipment 5 Net cash flows used in investing activities ) Financing activities Payment of borrowings - ) ) ) Proceeds from issuance of common and investment shares - Dividends paid ) Proceeds from borrowings - - Net cash flows provided by (used in) financing activities ) Net (decrease) increasein cash and cash equivalents ) ) Net foreign exchange difference ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the period end, note 3 The accompanying notes are an integral part of the interim condensed statements of financial position. Cementos Pacasmayo S.A.A. and Subsidiaries Notes to interim condensed consolidated financial statements As of September 30, 2012, September 30, 2011 (both unaudited) and December 31, 2011 (audited) 1. Economic activity Cementos Pacasmayo S.A.A. (hereinafter "the Company") was incorporated in 1957 and, under the Peruvian General Corporation Law, is an open stock corporation, with publicly traded shares. The Company is a subsidiary of Inversiones Pacasmayo S.A. (IPSA), which holds 51.57% of the Company’s common and investment shares and 53.32% of its common shares as of September 30, 2012 (63.92% and 67.47%, respectively as of December 31, 2011). The registered office is located at Calle La Colonia No.150, Urbanizacion El Vivero, Santiago de Surco, Lima, Peru. The Company’s main activity is the production and marketing of cement, blocks, concrete and quicklime in Peru’s northern region. The interim condensed consolidated financial statements of the Company and its subsidiaries (hereinafter “the Group”) as of September 30, 2012 and for the three and nine-months periods then ended, were authorized for issue by the management of the Company on October 29, 2012. As of September 30, 2012, there were no changes in the main activities of the subsidiaries incorporated in the interim condensed consolidated financial statements of the Group, in relation to December 31, 2011. Issuance of new common and investment shares Common shares - In Board of Directors´ Meeting held on January 6, 2012, directors agreed in issuance of new common shares through a public offering of American Depositary Shares (“ADS”) registered with the SEC.As a consequence, on February 7, 2012, the Company issued 100,000,000 new common shares, equivalent to 20,000,000 ADSs, with a unit price of US$11.5, resulting total proceeds of US$220,345,000 (net of related commissions and costs). On March 2, 2012, the Company issued 11,484,000 additional shares, equivalent to 2,296,800 ADSs pursuant to an overallotment option granted to the underwriters in that offering, resulting total proceeds of US$25,489,000 (net of related commissions). The total outstanding common shares as of the date of this report are 531,461,479 shares, from these 111,484,000 are listed in the New York Stock Exchange. The excess of the total proceeds obtained by this transaction in relation to the nominal value of these shares amounted to S/.556,424,000 (net of commissions and other related costs for S/.27,490,000 and tax effect for S/.7,423,000) and was recorded in the additional paid-in capital caption of the interim consolidated statement of changes in equity. Investment shares - In March 30, 2012, the Company issued 927,783 investment shares, pursuant to a preemptive right offer in connection with the issuance of ADSs, so the holders of investment shares have rights to maintain their proportional ownership in the share capital of the Company.The total investment shares offer by the Company were 13,574,990, from these only 927,783 were exercised. Notes to interim condensed consolidated financial statements (continued) The excess of the total proceeds obtained by this issuance of investment shares and the nominal value of these shares amounted to S/.4,767,000 and was recorded in the additional paid-in capital caption of the interim consolidated statement of changes in equity. Contributions of non-controlling interest - Salmueras Sudamericanas S.A. In order to finance the Salmueras project, the General Shareholders´Meeting of the subsidiary Salmueras Sudamericanas S.A. held on January 9, 2012, agreed a contribution of S/.20,000,000 to the subsidiary, to be held in two parts of S/.10,000,000 on the following dates: February 15 and May 15, 2012. These contributions are partial payments of the capital commitment assumed by the Company and Quimpac S.A. for the Salmueras project up to US$100,000,000 and US$14,000,000, respectively, to maintain its interests in this subsidiary.During the nine-month period ended September 30, 2012 the contribution made by Quimpac S.A. amounts to S/.2,307,000 (S/.4,779,000 during the three-months ended as of September 30, 2011). Fosfatos del Pacifico S.A. The General Shareholders´Meeting of the subsidiary Fosfatos del Pacifico S.A. held on February 29, 2012 agreed a contribution of US$33,000,000 to the subsidiary, to be held in two parts of US$20,000,000 and US$13,000,000 on the following dates: April 15 and July 15, 2012, respectively. As of the date of this report, the contribution made by MCA Phosphates Pte. amounts to US$9,900,000 (equivalent to S/.26,250,000). 2. Basis of preparation and changes to the Group’s accounting policies Basis of preparation - The interim condensed consolidated financial statements of the Group have been prepared in accordance with IAS 34 Interim Financial Reporting issued by the International Accounting Standards Board (IASB). The interim condensed consolidated financial statements have been prepared on a historical cost basis, except for available-for-sale financial investments that have been measured at fair value.The interim condensed consolidated financial statements are presented in nuevos soles and all values are rounded to the nearest thousand (S/.000), except as otherwise indicated. The interim condensed consolidated financial statements do not include all the information and disclosure required in the annual financial statements, and should be read in conjunction with Group’s annual consolidated financial statements as of December 31, 2011. The accounting policies adopted in the preparation of the interim condensed consolidated financial statements are consistent with those followed in the preparation of the Group´s annual financial statements for the year ended December 31, 2011. New standards, interpretations and amendments The following amendments to IFRSs standards did not have any impact on the accounting policies, financial position or performance of the Group: - IAS 12 - Deferred Tax: Recovery of Underlying Assets (Amendment) This amendment to IAS 12 includes a rebuttable presumption that the carrying amount of investment property measured using the fair value model in IAS 40 will be recovered through sale and, accordingly, that any related deferred tax should be measured on a sale basis. The presumption is rebutted if the investment property is depreciable and it is held within a business model whose objective is to consume substantially all of the economic benefits in the investment property over time, rather than through sale.Specifically, IAS 12 will require that deferred tax arising from a non-depreciable asset measured using the revaluation model in IAS 16 should always reflect the tax consequences of recovering the carrying amount of the underlying asset through sale. Effective implementation date is for annual periods beginning on or after 1 January 2012. Notes to interim condensed consolidated financial statements (continued) - IFRS 7 - Disclosures - Transfers of financial assets (Amendment) The IASB issued an amendment to IFRS 7 that enhances disclosures for financial assets. These disclosures relate to assets transferred (as defined under IAS 39). If the assets transferred are not derecognised entirely in the financial statements, an entity has to disclose information that enables users of financial statements to understand the relationship between those assets which are not derecognised and their associated liabilities. If those assets are derecognised entirely, but the entity retains a continuing involvement, disclosures have to be provided that enable users of financial statements to evaluate the nature of, and risks associated with, the entity’s continuing involvement in those derecognised assets. Effective implementation date is for annual periods beginning on or after 1 July 2011 with no comparative requirements.  The Group has not early adopted any standard, interpretation or amendment that has been issued but is not yet effective. Basis of consolidation - The interim condensed consolidated financial statements comprise the financial statements of the Company and its subsidiaries as of September 30, 2012 and 2011. Seasonality Seasonality is not relevant for the activities of the Group. Notes to interim condensed consolidated financial statements (continued) 3. Cash and short-term deposits (a) This caption consists of the following: September 30, December 31, September 30, S/.(000) S/.(000) S/.(000) Cash on hand Cash at bank (b) Short-term deposits (c) Cash balances included in the consolidated statements of cash flows Time deposits with original maturity greater than 90 days (c) - - (b) Cash at banks is denominated in local and foreign currencies, is deposited in local banks and is freely available. The demand deposits interest yield is based on daily bank deposit rates.As of December 31, 2011 these bank accounts include approximately US$46,100,000 (equivalent to S/.124,399,000), as a result of the sale of minority interests of the subsidiary Fosfatos del Pacífico S.A. (c) As of September 30, 2012 and December 31, 2011, the short-term deposits held in local banks were freely available and earned interest at the respective short-term market rates.Time deposits, with original maturities of less than three months, were collected in October 2012 and January 2012, respectively. As of September 30, 2012, the long-term deposits were saved in local banks, were freely available and earned interest at the respective market rates, and have original maturities of 18 months. These short and long-term deposits include part of the proceeds obtained through the issuance of new common shares, see note 1 and S/.202,200,000 related to a loan received in December 31, 2011. 4. Inventories During the three and nine-month periods ended September 30, 2012 the Group does not have additions or recoveries of the provision of inventory obsolescence (a recovery of S/.344,000 during the three and nine-month periods ended as of September 30, 2011). Notes to interim condensed consolidated financial statements (continued) 5. Property, plant and equipment Additions - During thethree and nine-month periods ended September 30, 2012, the fixed asset additions of the Group amounted approximately to S/.50,519,000 and S/.140,924,000 (S/.240,598,000 during the year 2011), which are mainly related toimprovements in the cement plants located in Rioja and Pacasmayo. Impairment of zinc mining assets - Due to a sharp drop in the international price of zinc in September 2011 and based on management’s expectations on future zinc prices, the Group recorded an impairment of approximately S/.96,100,000 related to the zinc mining assets.This was recorded in the interim consolidated income statement for the nine months ended September 30, 2011 under the caption ”Impairment of zinc mining assets”. 6. Dividends paid and proposed S/.(000) Declared dividends during nine months ended September 30, 2011 Dividends approved on February 28, 2011: S/.0.12 per share As of September 30, 2012, dividends payable amounted to S/.4,103,000 (December 31, 2011: S/.4,467,000). 7. Provisions The decrease is explained mainly for the payment of the workers´ profit sharing accrued during 2011, made in the first quarter of 2012. 8. Income tax The major components of the income tax expense in the interim consolidated income statement and statement of comprehensive income are: For the three-month periods ended September 30, For the nine-month periods ended September 30, S/.(000) S/.(000) S/.(000) S/.(000) Current income tax (expense) Deferred income tax Income tax expense, net ) ) ) Income tax recognized in othercomprehensive income ) ) ) Total income tax ) ) ) Notes to interim condensed consolidated financial statements (continued) 9. Related party disclosure Transactions with related entities - During the three and nine-month periods ended September 30, 2012 and 2011, the Company carried out the following transactions with Inversiones Pacasmayo S.A. (IPSA) and other related parties: For the three-month periods ended September 30, For the nine-month periods ended September 30, S/.(000) S/.(000) S/.(000) S/.(000) Income Income fromland rental services Fees for management and administrative services 91 95 Interest income on loans to IPSA and an affiliate 6 ) 8 12 Interest expense on loans from IPSA - ) - ) Other transactions Dividends delivered to IPSA - - - Loans to IPSA - - Loans from IPSA - - Loans to Servicios Corporativos Pacasmayo S.A. - - As a result of these and other transactions, the Company had the following rights and obligations with Inversiones Pacasmayo S.A. and other related parties as of September 30, 2012 and December 31, 2011: Accounts receivable Accounts payable Accounts receivable Accounts payable S/.(000) S/.(000) S/.(000) S/.(000) Inversiones Pacasmayo S.A. 14 14 Other - 14 The sales to and purchases from related parties are made on terms equivalent to those that prevail in arm’s length transactions.Outstanding balances are unsecured and interest free.There have been no guarantees provided or received from any related party receivables or payables with respect to any related parties.For the periods ended September 30, 2012 and December 31, 2011, the Group has not recorded any impairment of receivables owed by related parties.This assessment is undertaken each financial year by examining the financial position of the related party. Notes to interim condensed consolidated financial statements (continued) Compensation of key management personnel of the Group - The expenses for profit-sharing, compensation and other concepts for members of the Board of Directors and the management payroll amounted to S/.5,935,000 and S/.18,652,000 during the three and nine-month periods ended September 30, 2012 (S/.13,193,000 and S/.25,278,000 during the three and nine-month periods ended September 30, 2011). The Group does not compensate management with post-employment or contract termination benefits or share-based payments. Earnings per share Basic earnings per share amounts are calculated by dividing net profit for the three and nine-month period attributable to common shares and investment shares of the parent by the weighted average number of common and investmentshares outstanding during the period. The Group has no dilutive potential common shares as of September 30, 2012 and 2011. Calculation of the weighted average number of shares and the basic and diluted earnings per share is presented below: For the three-month periods ended September 30, For the nine-month periods ended September 30, S/.(000) S/.(000) S/.(000) S/.(000) Numerator Net profit (loss) attributable to common and investment shares of the Parent ) For the three-month periods ended September 30, For the nine-month periods ended September 30, Thousands Thousands Thousands Thousands Denominator Weighted average number of common and investment shares There have been no other transactions involving common shares or potential common shares between the reporting date and the date of completion of these financial statements. For the three-month periods ended September 30, For the nine-month periods ended September 30, S/. S/. S/. S/. Basic and diluted earnings for common and investment shares ) Notes to interim condensed consolidated financial statements (continued) Fair value of financial instrument Hierarchy of fair value of financial instrument The Group uses the following hierarchy for determining and disclosing the fair value of financial instruments by valuation technique: Level 1: quoted (unadjusted) prices in active markets for identical assets or liabilities. Level 2: other techniques for which all inputs which have a significant effect on the recorded fair value are observable, either directly or indirectly. Level 3: valuation techniques (no observable market value). As of September 30, 2012 and December 31, 2011, the Group held the following instruments carried at fair value on the consolidated statement of financial position: September 30, December 31, S/.(000) S/.(000) Available-for-sale financial investments: Level 1 Level 2 Level 3 - - Total During the nine-month period ending September 30, 2012, there were no transfers between Level 1 and Level 2 fair value measurements. Commitments and contingences Operating lease As of September 30, 2012 the Group, as lessor, has a land lease with Compañía Minera Ares S.A.C. a related party of Inversiones Pacasmayo S.A.This lease is annually renewable and for the three and nine-month periods ended September 30, 2012 provide a rent of S/.104,000 and S/.328,000, respectively (S/.140,000 and S/.364,000 as of September 30, 2011). As lessee, the Group does not hold any long-term lease agreement as of September 30, 2012 and 2011. Capital commitments As of September 30, 2012, the Group had the following main commitments: -Expansion of the cement plant located in the northeast of Peru by S/.14,340,000. -Construction of the cement plant located in the north of Peru by S/.7,690,000. -Commitment for development of brine Project up to US$100,000,000. In connection with this commitment, as of September 30, 2012 the Group has made contributions for approximately US$12,300,000, see note 1. -The Group maintains long-term electricity supply agreements which billing is determined taking into consideration consumption of electricity and other market variables. Notes to interim condensed consolidated financial statements (continued) Others commitments The Group has a commitment of future sales of phosphoric rock to Mitsubishi Corporation when the project starts production. Environmental matters The Group’s exploration and exploitation activities are subject to environmental protection standards. Such standards are the same as those disclosed on the consolidated financial statement as of December 31, 2011 and there have not been significant changes on this subject in the interim consolidated financial statements as of September 30, 2012 in comparison to the consolidated financial statement as of December 31, 2011. Tax situation During the four years following the year tax returns are filed, the tax authorities have the power to review and, as applicable, correct the income tax computed by each individual company.The income tax and value-added tax returns for the following years are open for review by the tax authorities. Years open to review by Tax Authorities Entity Income tax Value-added tax Cemento Pacasmayo S.A.A. 2007-2008/2010-2011 2007-2012 Cementos Selva S.A. 2007/2009-2011 2007/2009-2012 Distribuidora Norte Pacasmayo S.R.L. 2007-2008/2010-2011 2007-2012 Corianta S.A. (*) 2007-2011 2007,2008, from January to May 2010 and from June to December 2011 Empresa de Transmision Guadalupe S.A.C. 2007-2011 2007-2012 Tinku Generacion S.A.C. (*) 2007-2011 2007-2011 Fosfatos del Pacifico S.A. 2009-2011 2009-2012 Salmueras Sudamericanas S.A. 2011-2012 Dinoselva Iquitos S.A.C. 2007-2011 2007-2012 Acuicola Los Paiches S.A.C. 2007-2011 2007-2012 (*) These subsidiaries were merged with the Company in December 2011. Through the date of these financial statements, Zemex LLC is an inactive subsidiary with no debts to fiscal authorities of United States of America and Canada (countries where Zemex LLC had operations until 2007). Due to possible interpretations that the tax authorities may give to legislation in effect, it is not possible to determine whether any of the tax audits that may be performed will result in increased liabilities for the Group.For that reason, tax or surcharge that could arise from future tax audits would be applied to the income during the period in which it is determined. However, in management’s opinion, any possible additional payment of taxes would not have a material effect on the interim consolidated financial statements as of September 30, 2012 and the consolidated financial statements as of December 31, 2011. Notes to interim condensed consolidated financial statements (continued) Legal claim contingency As of September 30, 2012 and December 31, 2011, some third parties had commenced actions against the Group in relation with its operations in the amount of S/.4,990,000.Of this total amount, S/.1,223,000 correspond to a tax originated by the import of coal, S/.1,469,000 correspond to labor claims from former employees and S/.2,298,000 related to the income tax assessments received from the Tax Administration corresponding to 2009 tax period that was audited during 2012. Management expects that these claims will be resolved within the next five years based on prior experience; however, the Group cannot assure that these claims will be resolved within this period because the authorities do not have a maximum term to resolve cases.The Group has been advised by its legal counsel that it is only possible, but not probable, that these actions will succeed.Accordingly, no provision for any liability has been made in these interim condensed consolidated financial statements. Mining royalty Third parties Cementos Pacasmayo S.A.A. is required to pay a royalty to Compañia Pilar del Amazonas S.A., which is the owner of the surface mining unit in which the subsidiary Corianta S.A. made its operations (before the merger explained in Note 1 to the annual consolidated financial statements as of December 31, 2011, this obligation was for Corianta S.A.). This royalty is equivalent to 4% of net revenue obtained as a result of commercial exploitation carried out within the mining unit, and may not be less than US$300,000 annually. This royalty expense amounted to S/.184,000 and S/.602,000 for the three and nine-month periods ended September 30, 2012 (S/.205,000 and S/.623,000 for the three and nine-month periods ended September 30, 2011, respectively). The subsidiary Fosfatos del Pacífico S.A., signed an agreement with the Peruvian Government, Fundación Comunal San Martin de Sechura and Activos Mineros S.A.C. related to the use of the Bayovar concession, which contains phosphoric rock and diatomites.As part of this agreement, the mentioned Subsidiary Fosfatos del Pacífico S.A. is required to pay to Fundación Comunal San Martin de Sechura and Activos Mineros S.A.C. an equivalent amount to US$3 for each metric tons of diatomite extracted.The annual royalty may not be less than the equivalent to 40,000 metric tons during the second year of production and 80,000 metric tons since the third year of production.The related royalty expense amounted to S/.97,000 and S/.294,000 for the three and nine-month periods ended September 30, 2012 ( S/.272,000 for the three and nine-month periods ended September 30, 2011). Interest-bearing loans and borrowings covenants In March 2012, the Company subscribed a credit line agreement with Banco de Crédito del Perú for an amount equivalent in nuevos soles of up to US$75,000,000. Pursuant the terms of the credit line agreement the funds will be available for a two year period and the Company has to pay a commitment fee of 0.25% during such period. If the funds are disbursed, the loan will accrue interests at an annual rate of 7.50% and will mature in 2022. This credit line agreement is secured by current collateral trust, which holds all the main assets of the Company.As of September 30, 2012 the Group has not yet used these funds.This loan includes the following financial restrictions: - The liquidity ratio must be greater than 1.0 times during the term and in each one of the financial years, based on the separate financial statements of the Company. - The financial debt-to-EBITDA ratio must be lower than 3 times, during the term and in each ratio measurement date, calculated using the Company´s separate financial statements. Notes to interim condensed consolidated financial statements (continued) - The EBITDA-to-Debt Service ratio must be greater than 1.50 times during the term and in each ratio measurement date, taking the last twelve (12) months elapsed as calculation basis, based on the separate financial statements of the Company. In Management’s opinion, as of September 30, 2012 the Company has complied with these financial restrictions. Prepayment of debts During the nine month period ended as of September 30, 2012, the Group has made prepayments for S/.388,394,000 corresponding to three loans with BBVA Banco Continental, three loans with Banco de Credito del Peru and a finance lease with Banco de Credito del Peru.As of September 30, 2012 the Group maintains only one debt with BBVA Banco Continental. Notes to interim condensed consolidated financial statements (continued) Segment information For management purposes, the Group is organized into business units based on their products and activities, and have three reportable segments as follows: - Production and marketing of cement, concrete and blocks in the northern region of Peru. - Sale of construction supplies in the northern region of Peru. - Production and marketing of quicklime in the northern region of Peru. No operating segments have been aggregated to form the above reportable operating segments. Management monitors the profit before income tax of each business units separately for the purpose of making decisions about resource allocation and performance assessment.Segment performance is evaluated based on profit before income tax and is measured consistently with profit before income tax in the interim condensed consolidated financial statements. Transfer prices between operating segments are on an arm’s length basis in a manner similar to transactions with third parties. Revenues from external customers Revenues from inter segments Total revenue Gross margin Profit before income tax Income tax Profit for the period Segment assets Other assets Total assets S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) Cement, concrete and blocks ) - Construction supplies ) 78 ) - Quicklime - ) - Other ) ) ) Adjustments and eliminations - ) ) - Consolidated - ) Cement, concrete and blocks ) - Construction supplies ) ) - Quicklime - ) ) - Other ) ) ) Adjustments and eliminations - ) ) - Consolidated - ) The “other” column includes activities that do not meet the threshold for disclosure under IFRS 8.13 and represent non-material operations of the Group (including phosphates, zinc and other). Other assets As of September 30, 2012 corresponds to the available-for-sale investments caption for approximately S/.31,872,000 (S/.22,074,000 as of December 31, 2011) which is not allocated to a segment. Geographic information All revenues are from Peruvian clients. All non-current assets are located in Peru, except for a land of Zemex LLC. amounting to S/.2,228,000 that is located in United States Of America (its only non-current asset).For the statement mentioned in this paragraph non-current assets consist of property, plant and equipment. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By:/s/Carlos Jose Molinelli Mateo Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Dated:October 30, 2012
